ON MOTION FOR REHEARING
PER CURIAM.
By his motion for rehearing, appellant asks that we certify the question stated below to the Florida Supreme Court as a question of great public importance. We grant such motion and, as we did in Fiveash v. Fiveash, 523 So.2d 764 (Fla. 1st DCA 1988) and McMath v. McMath, 526 So.2d 1027 (Fla. 1st DCA 1988), certify the following:
Does § 61.08(3) Florida Statutes (1985) authorize a trial court to require an alimony paying spouse to maintain a life insurance policy securing said alimony award, such that upon the death of the paying spouse the receiving spouse is only entitled to receive from the insurance the sum total of any existing alimony arrearages?
SMITH, C.J., and BOOTH and NIMMONS, JJ., concur.